     Case 2:20-cv-00136-GMN-EJY Document 37 Filed 03/02/21 Page 1 of 3



 1                                   UNITED STATES DISTRICT COURT
 2                                          DISTRICT OF NEVADA
 3                                                     ***
 4    BENJAMIN DENT,                                           Case No. 2:20-cv-00136-GMN-EJY
 5                     Plaintiff,
 6            v.                                                              ORDER
 7    MICHAEL VIEVER, et al.,
 8                     Defendants.
 9
10           This action began with a pro se civil rights Complaint filed pursuant to 42 U.S.C. § 1983

11   by Plaintiff, an inmate in the custody of the Nevada Department of Corrections. (ECF Nos. 1-1,

12   29). Plaintiff submitted an application to proceed in forma pauperis. (ECF No. 12). Based on the

13   financial information provided, the Court finds that Plaintiff is unable to prepay the full filing fee

14   in this matter.

15           On October 15, 2020, the Court imposed a stay and entered subsequent orders in which the

16   parties were assigned to mediation by a court-appointed mediator and the stay was extended. (ECF

17   Nos. 28, 32, 33). The Office of the Attorney General filed a status report stating a settlement was

18   not reached and informing the Court of its intent to proceed with this action. (ECF No. 36).

19           For the foregoing reasons, IT IS HEREBY ORDERED that:

20           1.        Plaintiff’s application to proceed in forma pauperis (ECF No. 12) is GRANTED.

21   Plaintiff shall not be required to pay an initial installment of the filing fee. In the event that this

22   action is dismissed, the full filing fee must still be paid pursuant to 28 U.S.C. § 1915(b)(2).

23           2.        Plaintiff is permitted to maintain this action to conclusion without the necessity of

24   prepayment of any additional fees or costs or the giving of security therefor. This Order granting

25   leave to proceed in forma pauperis shall not extend to the issuance and/or service of subpoenas at

26   government expense.

27           3.        Pursuant to 28 U.S.C. § 1915(b)(2), the Nevada Department of Corrections shall

28   pay to the Clerk of the United States District Court, District of Nevada, 20% of the preceding

                                                         1
     Case 2:20-cv-00136-GMN-EJY Document 37 Filed 03/02/21 Page 2 of 3



 1   month’s deposits to Plaintiff’s account (Benjamin Dent, # 86741), in the months that the account

 2   exceeds $10.00, until the full $350.00 filing fee has been paid for this action. The Clerk of the

 3   Court shall SEND a copy of this Order to the Finance Division of the Clerk’s Office. The Clerk

 4   of the Court shall also SEND a copy of this Order to the attention of the Chief of Inmate Services

 5   for the Nevada Department of Corrections, P.O. Box 7011, Carson City, NV 89702.

 6          4.      The Clerk of the Court shall electronically SERVE a copy of this Order, the

 7   Screening Order (ECF No. 28), and a copy of Plaintiff’s Complaint (ECF No. 29) on the Office of

 8   the Attorney General of the State of Nevada by adding the Attorney General of the State of Nevada

 9   to the docket sheet. This does not indicate acceptance of service.

10          5.      Subject to the findings of the Screening Order (ECF No. 28), within twenty-one

11   (21) days of the date of entry of this Order, the Attorney General’s Office shall file a notice

12   advising the Court and Plaintiff of: (a) the names of the defendants for whom it accepts service;

13   (b) the names of the defendants for whom it does not accept service, and (c) the names of the

14   defendants for whom it is filing the last-known-address information under seal. As to any of the

15   named defendants for whom the Attorney General’s Office cannot accept service, the Attorney

16   General’s Office shall file, under seal, but shall not serve the inmate Plaintiff the last known

17   address(es) of those defendant(s) for whom it has such information. If the last known address of

18   the defendant(s) is a post office box, the Attorney General’s Office shall attempt to obtain and

19   provide the last known physical address(es).

20          6.      If service cannot be accepted for any of the named defendant(s), Plaintiff shall file

21   a motion identifying the unserved defendant(s), requesting issuance of a summons, and specifying

22   a full name and address for the defendant(s). For the defendant(s) as to which the Attorney

23   General’s Office has not provided last-known-address information, Plaintiff shall provide the full

24   name and address for the defendant(s).

25          7.      If the Attorney General’s Office accepts service of process for any named

26   defendant(s), such defendant(s) shall file and serve an answer or other response to the Complaint

27   within sixty (60) days from the date of this Order.

28

                                                      2
     Case 2:20-cv-00136-GMN-EJY Document 37 Filed 03/02/21 Page 3 of 3



 1            8.    For any named defendant for whom the Attorney General’s Office does not accept

 2   service, service of the operative complaint must be accomplished within 90 days of the date of this

 3   Order.

 4            9.    Plaintiff shall serve upon defendant(s) or, if an appearance has been entered by

 5   counsel, upon their attorney(s), a copy of every pleading, motion or other document submitted for

 6   consideration by the Court. Plaintiff shall include with the original document submitted for filing

 7   a certificate stating the date that a true and correct copy of the document was mailed or

 8   electronically filed to the defendants or counsel for the defendants. If counsel has entered a notice

 9   of appearance, Plaintiff shall direct service to the individual attorney named in the notice of

10   appearance, at the physical or electronic address stated therein. The Court may disregard any

11   document received by a district judge or magistrate judge which has not been filed with the Clerk,

12   and any document received by a district judge, magistrate judge, or the Clerk which fails to include

13   a certificate showing proper service.

14            10.   This case is no longer stayed.

15
              DATED THIS 2nd day of March, 2021.
16

17

18
                                                     ELAYNA J. YOUCHAH
19                                                   UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28

                                                       3
